950 F.2d 1477
Marcus S. SMITH, Hildegard U. Smith, Plaintiffs-Appellants,v.William MARSHALL, Jr., M.D., Defendant-Appellee.
No. 88-5757.
United States Court of Appeals,Ninth Circuit.
Dec. 18, 1991.

On Remand for the United States Supreme Court.
Before HALL, WIGGINS and THOMPSON, Circuit Judges.ORDER


1
In accordance with the United States Supreme Court opinion in United States v. Smith, --- U.S. ----, 111 S. Ct. 1180, 113 L. Ed. 2d 134 (1991), reversing our decision in Smith v. Marshall, 885 F.2d 650 (9th Cir.1989), we affirm the district court order substituting the United States as a defendant and dismissing the action.   We also vacate our opinion at 885 F.2d 650.